Citation Nr: 0336124	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  99-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on being 
housebound or needing regular aid and attendance of another 
person, or based on the loss or loss of use of intestines and 
rectum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  

This case initially came to the Board of Veterans' Appeals 
(Board) by means of an April 1999 rating decision rendered by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2002, the Board denied the veteran's claim for 
special monthly compensation.  The veteran appealed that 
decision to the United States Court of Appeals of Veterans 
Claim (Court).  Pursuant to a Joint Motion for Remand, the 
Court issued an Order in June 2003 vacating the Board's prior 
decision and remanding the case to the Board for further 
action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In the 
Joint Motion for Remand, it was asserted that the Board 
failed to provide an adequate explanation for its conclusion 
that the duty to notify had been satisfied pursuant to the 
amended notice requirements of section 5103(a), including the 
requirement that VA notify the claimant of what evidence, if 
any, it would obtain, and what evidence, if any, the claimant 
was to obtain.

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Among 
other things, these provisions allowed the Board to take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  One effect of the Federal Circuit's decision is 
that the Board can no longer attempt to cure VCAA 
deficiencies.  Accordingly, the RO must notify the veteran of 
the applicable provisions of VCAA, including what evidence is 
needed to support the claim, what evidence VA will develop, 
and what evidence the veteran must furnish.  

In addition to the foregoing, the Board notes that the most 
recent medical evidence of record is contained in outpatient 
treatment records dated in March 1999.  In a recent letter 
received by the Board in December 2003, the veteran reported 
that he had to change his appliance daily and that he had to 
empty it 16 times per day.  According to the veteran, he had 
lost 22 pounds in the past 2 years.  He was also awaiting his 
third stoma operation since 2000.  VA is now on notice that 
additional pertinent medical records are available and should 
be obtained.  Also, in light of the foregoing, the Board is 
of the opinion that a current VA examination is in order.  
The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Because of the duties contained in the VCAA and the court 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, supra, a remand in this case is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Particularly, the 
RO must ensure that the veteran has been 
notified as to what evidence is needed to 
support his claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
disabilities since March 1999.  The RO 
should obtain treatment records from all 
sources identified by the veteran which 
are not already of record.

3.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to determine 
whether he is housebound or in need of 
regular aid and attendance of another 
person as the result of impairment 
resulting from the service-connected 
digestive system disability, rated as 
colectomy with proctectomy with permanent 
ileostomy.  The claims folder should be 
made available to the examiner prior to 
the examination.  The examiner should 
describe the impact of the digestive 
system disability on the veteran's 
ability to function.

4.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


